On May 1, 1997, the defendant was found guilty of Count II: Threats Against a Public Servant, a felony. The defendant is sentenced to imprisonment at the Montana State Prison for five (5) years and pursuant to Section 46-18-202, MCA, the defendant shall be ineligible for parole and/or participation in a supervised release program while serving that time. Sentence is to run concurrently with Criminal Cause # 97-2 in which the defendant was sentenced to five (5) years in the Montana State Prison. On the same date, defendant was found guilty of Count III: Privacy in Communications, a misdemeanor, and sentenced to six (6) months in the county jail. This sentence is to run concurrently with Count II, above, and with the sentence in Criminal Cause # 97-2. The defendant shall be given credit for time currently served in the county jail and no further jail time is needed.
On August 13,1998, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Kevin Brown and Karl Knuchel. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be amended to two and one half (2 V2) years to the Montana State Prison, without the possibility of parole, to run concurrently with Criminal Cause # 97-2.
The reason for the amendment is to conform to the intent of the prosecution against the court at the time of sentencing.
Member, Hon. Jeff Langton, Alt. Member, Hon. Robert Boyd and Alt. Member, Hon. James Purcell.
The Sentence Review Board wishes to thank attorneys Karl *75Knuchel and Kevin Brown for representing Pete L. Goolsby in this matter.